I vote to reverse on the ground that the vice-chancellor excluded evidence which the complainants were entitled to have admitted, and which, if admitted, might have exhibited a factual situation calling for relief in accordance with the prayer of the bill of complaint. *Page 553 
Mr. Justice Campbell authorizes me to say that he concurs in the view expressed herein.
For affirmance — None.
For reversal — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.